UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4933


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

APRIL NICOLE GARRETT,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:07-cr-01463-HMH-1)


Argued:   October 26, 2010                 Decided:   January 6, 2011


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished opinion. Judge Shedd wrote the opinion,
in which Judge Niemeyer and Judge King joined.


ARGUED: John Christopher Mills, Columbia, South Carolina, for
Appellant.   William Jacob Watkins, Jr., OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.       ON
BRIEF: Kevin F. McDonald, Acting United States Attorney, David
C. Stephens, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
SHEDD, Circuit Judge:

      April          Nicole        Garrett     appeals         her     81-month             criminal

sentence.       We affirm.

                                                I

      According to the Presentence Investigation Report (“PSR”),

Garrett rented a residence from Nery Rivera, and in 2006 and

2007 she       used     his    social        security    number       to   obtain           multiple

credit cards in his name via the United States Mail.                                   With these

fraudulently obtained credit cards, Garrett incurred charges of

approximately          $90,000.         She     also    established          a     business       in

Rivera’s name and forged his signature on a United States Postal

Service change of address form to have his mail forwarded to her

post office box.              Although Garrett falsely claimed to be in a

romantic        relationship           with     Rivera       and      to     have          had   his

permission, she committed these acts without his knowledge.

      As a result of this conduct, Garrett was convicted on one

count     of        access     device        fraud     (Count        1),   see         18     U.S.C.

§ 1029(a)(2); two counts of aggravated identity theft (Counts 2

and 3), see 18 U.S.C. § 1028A(a)(1); and one count of submission

of a false document to the United States Postal Service (Count

4),   see      18    U.S.C.        § 1001(a)(3).        In     the    PSR,       the       probation

officer grouped Counts 1 and 4 pursuant to U.S.S.G. § 3D1.2(d)

and   recommended        a     total       offense     level    of    16     and       a    criminal

history     category          of    III.       These    recommendations             yielded       an

                                                2
advisory     guidelines      range   of    27-33   months.         The   probation

officer also indicated that, pursuant to § 1028A(a)(1), Garrett

faced mandatory 24-month consecutive sentences for Counts 2 and

3.

      At sentencing, the district court adopted the PSR findings

and guideline calculations.            Garrett’s attorney asked the court

to impose a short sentence, noting that Garrett has children,

and Garrett then apologized to the Rivera family and stated that

she had always intended to pay the money back.                In response, the

court observed that Garrett’s statement contradicted her trial

testimony that she had been authorized to obtain and utilize the

credit cards.         The court also pointed out that Garrett had a

lengthy criminal history record that included nearly 100 arrests

for fraud-related offenses.            Additionally, the court noted that

two   days   before    her   federal      trial,   Garrett   had    traveled   (in

violation of her bond) to North Carolina, where she was arrested

and charged with obtaining property under false pretenses and

resisting a public officer.

      The court characterized Garrett as a “dishonest person by

nature” and “one of the most significant public predators” that

it had encountered, J.A. 27, 30, and it sentenced her to 81

months of imprisonment.          The court fashioned this sentence by

giving Garrett concurrent 33-month terms on Counts 1 and 4, and



                                          3
a consecutive 24-month term each on Count 2 and Count 3. 1                  The

court noted that it was “probably going to make a mistake when I

sentence you and not depart upward” and that it suspected it

would     see   Garrett   again    when   she   was   on   supervised   release

because she has “a disease of being a thief.”              J.A. 30, 32. 2

      Garrett appealed, arguing that the district court failed to

recognize its authority to make the sentences for Counts 2 and 3

run   concurrently,       rather   than   consecutively,     to   one   another.

Noting that the original sentencing hearing record is silent on

the rationale for consecutive sentences on the identity theft

convictions, the government moved for a remand to permit the



      1
       Section 1028A(b) requires that one of the identity theft
sentences must run consecutively to Garrett’s sentence on Counts
1 and 4, but it also provides the district court with discretion
to run the two identity theft sentences concurrently to each
other.   In exercising its discretion to impose consecutive or
concurrent sentences for multiple convictions under § 1028A, the
court must consider a non-exhaustive list of factors that
includes the nature and seriousness of the underlying offenses,
whether the underlying offenses are groupable under § 3D1.2, and
whether the purposes of sentencing set forth in 18 U.S.C. §
3553(a)(2) are better achieved by imposing a concurrent or a
consecutive sentence.   See U.S.S.G. § 5G1.2 cmt. n.2(B).    The
court must adequately explain its decision to impose consecutive
sentences pursuant to § 1028A. See United States v. Dvorak, 617
F.3d 1017, 1029 (8th Cir. 2010).
      2
        During the criminal investigation, law enforcement
officers found a notebook in Garrett’s possession that contained
the names, social security numbers, and dates of birth of 41
people. They also found 19 credit cards, nine of which bore the
name of Nery Rivera, Nery Rivera Consulting, or Nery Rivera and
April Garrett.



                                          4
district court to address this matter.               We granted the motion

and remanded the case.

     At resentencing, Garrett’s attorney argued that concurrent

sentences   are    appropriate       under    the   factors   listed   in   the

commentary to § 5G1.2.        Her attorney pointed out that Garrett’s

identity theft convictions did not involve violence or acts of

terrorism, both of which are listed in the § 5G1.2 commentary as

types of offenses for which the district court should consider

imposing consecutive sentences for multiple § 1028A convictions.

Counsel also noted that Counts 1 and 4 had been grouped, and he

contended   that    there     is    nothing    to   warrant   a   consecutive

sentence in this case.             In doing so, counsel noted that the

court had already considered the § 3553(a) factors and found a

guideline sentence appropriate for Counts 1 and 4.

     In response, the court stated that it had “considered the

totality of the circumstances of all the evidence” and noted

that Garrett “tried to ruin [Rivera’s] life by lying about her

involvement” with him.         Supp. J.A. 6.         The court acknowledged

that it had discretion to run the sentences to Counts 2 and 3

concurrently,     and   it   recited   the    § 5G1.2   commentary     factors.

The court then reimposed an 81-month sentence, concluding that

consecutive sentences for Counts 2 and 3 are appropriate based

on “the nature and seriousness of the offense” and Garrett’s

“substantial criminal history.”         Supp. J.A. at 7.

                                        5
                                           II

      We review a criminal sentence for reasonableness under an

abuse-of-discretion standard.                  Gall v. United States, 552 U.S.

38, 51 (2007).          Garrett does not challenge the district court’s

calculation of the advisory guidelines range or its decision to

impose     concurrent      33-month        sentences         on   Counts     1    and    4.

Moreover, she does not challenge the fact that § 1028A requires

that she receive a 24-month consecutive sentence for at least

one of her identity theft convictions.                        Instead, she contends

that the court’s imposition of consecutive 24-month sentences on

her identity theft convictions, which raises her sentence from

57 to 81 months, is unreasonable because the court failed to

adequately explain a basis for its decision.

      As   we    have    noted,     a    district         court   must     consider     the

factors set forth in the commentary to § 5G1.2 when deciding

whether    to     impose    consecutive             or    concurrent      sentences     for

multiple convictions of § 1028A, and it must adequately explain

its   decision      to     impose       consecutive         sentences      pursuant     to

§ 1028A.        Assuming, without deciding, that Garrett is correct

that the district court erred by not adequately explaining its

decision to impose consecutive sentences for the identity theft

convictions,      we     conclude       that       the    error   is   harmless.        See

Puckett    v.     United    States,        129       S.    Ct.    1423,    1432    (2009)

(“procedural errors at sentencing . . . are routinely subject to

                                               6
harmlessness review”); United States v. Boulware, 604 F.3d 832,

838 (4th Cir. 2010) (sentencing error is harmless if it “did not

have    a       substantial   and   injurious           effect    or    influence      on   the

result and we can say with fair assurance that the district

court’s         explicit     consideration         of     the    defendant’s         arguments

would       not     have     affected     the       sentence          imposed”       (internal

punctuation altered)); United States v. Mehta, 594 F.3d 277, 283

(4th    Cir.),       cert.    denied,    131       S.    Ct.    279    (2010)    (sentencing

“error is harmless if the resulting sentence was not longer than

that       to    which     [the   defendant]        would       otherwise       be    subject”

(internal punctuation altered)). 3

       The district court has twice concluded that 81 months is an

appropriate sentence for Garrett.                       At resentencing, the district

court      noted     that    it   had   discretion         to    impose   consecutive        or

concurrent sentences for Garrett’s § 1028A convictions, and it

stated that it had considered the § 5G1.2 commentary factors and

the totality of the circumstances of this case.                             It is readily

       3
       “Any error, defect, irregularity, or variance that does
not affect substantial rights must be disregarded.”     Fed. R.
Crim. P. 52(a).   The government did not argue harmlessness in
its opening brief, but we directed the parties to file
supplemental briefs addressing the issue. See generally Bank of
Nova Scotia v. United States, 487 U.S. 250, 255 (1988)
(explaining that Rule 52 is “in every pertinent respect, as
binding as any statute duly enacted by Congress, and federal
courts have no more discretion to disregard the Rule’s mandate
than   they   do  to   disregard  constitutional  or  statutory
provisions”).



                                               7
apparent     from    both    sentencing         hearings      that     in     fashioning

Garrett’s sentence the court was particularly concerned about

the   seriousness     of     her    crimes,      her    lengthy      criminal       record

involving fraudulent conduct, and the likelihood that she would

commit similar conduct in the future.                   The court’s concerns are

amply supported by the record, and we believe that we can say

“with   fair      assurance”       that   any     error      the     court    may     have

committed    in     explaining      its    basis       for   imposing        consecutive

sentences would not affect the sentence that would be imposed if

we remanded this case.              See Boulware, 604 F.3d at 840 (“the

notion that having to explain its analysis further might have

changed the district court’s mind . . . is simply unrealistic in

the   present      case,    and    remand       for    resentencing         would   be    a

pointless waste of resources”).



                                          III

      The district court had the authority to impose consecutive

sentences on the § 1028A convictions and sentence Garrett to 81

months, and that sentence does not appear to be unreasonable

based   on   the    record    before      us.     Accordingly,        we     affirm      the

sentence.

                                                                                AFFIRMED




                                            8